Citation Nr: 1046857	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-38 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active military service from March 1969 to March 
1971.

The appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) St. Petersburg, Florida.  

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

After the hearing, the Veteran submitted additional evidence in 
support of his appeal, along with a waiver of his right to have 
the evidence initially considered by the RO.

The issue of entitlement to service connection for hearing loss 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Persuasive evidence of record indicates that the Veteran's 
tinnitus had its onset in service. 


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that an error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303.  
Service connection may be established for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

To establish service connection for tinnitus, the veteran is not 
obliged to show that his tinnitus was present during active 
military service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present during 
service, the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran claims he has tinnitus due to in-service noise 
exposure as a tank driver in Vietnam. 

Service treatment records, including May 1968 enlistment 
examination report and February 1971 medical history, are 
negative for any complaints of tinnitus.  

In an October 2005 and September 2006 VA progress notes, the 
examiner noted tinnitus, but no hearing loss. 

During a June 2007 VA examination, the Veteran reported that 
while in service he worked around heavy armor as well as tanks, 
explosives, and guns without hearing protection.  He denied any 
recreational noise exposure, and stated that post-military 
occupational noise exposure included working approximately 30 
years around air tools, motors, and such while in automotive 
repair.  He gave a history of bilateral intermittent tinnitus 
which he hears a few times monthly.  

During a July 2008 VA examination, the Veteran indicated he had a 
history of military exposure to tanks without hearing protection 
including two different blasts resulting in tinnitus and 
temporary loss of hearing.  He stated he had a history of 
protected occupational exposure to air tools in an auto body 
shop, and denied recreational noise exposure.  The Veteran 
reported he had constant bilateral tinnitus with an onset 
following a blast exposure in service.  The examiner diagnosed 
tinnitus with onset while in service, bilateral and constant, 
described as ringing.  The examiner further opined that the 
Veteran's tinnitus is not caused by or the result of military 
service has he has pre-existing hearing loss prior to military 
service and therefore may have tinnitus also as a pre-existing 
condition.  The examiner noted that his current health problems 
and their associated medication can account for the current 
tinnitus, occupational noise exposure can account for both the 
hearing loss and the current tinnitus bilaterally.  

During his June 2010 hearing, the Veteran testified that the 
ringing in his ears began during service when the main gun went 
off beside him.  He stated the ringing never stopped.  The 
Veteran further reported he worked at a gas station pumping gas 
and worked in a body shop before and after service.  

In view of the totality of the evidence, and resolving all doubt 
in the Veteran's favor, the Board finds that bilateral tinnitus 
is as likely as not due to exposure to acoustic trauma during the 
Veteran's period of active service.  The record shows the Veteran 
has a documented MOS as a Armor Crewman, complaints of constant 
ringing in the ears during the July 2008 VA examination, and 
likely associated in-service hazardous noise exposure.  

The Board recognizes that the July 2008 VA examiner opined that 
the Veteran's medication and post service employment "can" 
account for his tinnitus; however, the Board finds this opinion 
has no probative value as it is speculative.  In this regard, the 
Board notes that the United States Court of Veterans Appeals 
(Court) has held that the use of equivocal language such as 
"could have" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).

Consequently, the Board finds that the evidence of record is at 
least in equipoise, and therefore, affording the Veteran the 
benefit of the doubt, service connection for tinnitus is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service connection 
for hearing loss disability is warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  

During the pendency of this appeal, the Court issued a decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding 
that the VCAA notice requirements applied to all elements of a 
claim.  

Service treatment records indicate the Veteran was diagnosed with 
a hearing loss at 4000Hz upon enlistment into service.  A 
February 1971 medical history report indicates mild bilateral 
hearing loss at high frequencies.  

In an October 2005 and September 2006 VA progress notes, the 
examiner noted tinnitus, but no hearing loss. 

In a November 2006, January 2007, and April 2007 private 
treatment records, the examiner noted normal hearing.  

Social Security Administration disability medical records 
indicate no problems with hearing.  

During a June 2007 VA examination, the Veteran reported he had 
difficulty understanding speech in the presence of background 
noise.  He indicated that while in service he worked around heavy 
armor as well as tanks, explosives, and guns without hearing 
protection.  He denied any recreational noise exposure, and 
stated that post-military occupational noise exposure included 
working approximately 30 years around air tools, motors, and such 
while in automotive repair.  The diagnosis was normal to profound 
sensorineural bilateral hearing loss.  The examiner opined that 
his hearing loss was not caused by or a result of his military 
service as the induction examination showed hearing loss at 
6000Hz.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Every person employed in the active military, naval, or 
air service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with symptoms, 
must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the condition"-
that is, a worsening that existed not only at the time of 
separation but one that still exists currently-is required.  See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In light of the cumulative record, the Board has determined that 
a medical examination is needed to determine if the Veteran's 
hearing loss disability was aggravated by active service.  





Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his claimed hearing loss since 
service.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be afforded a VA 
audiology examination to determine the 
current nature of his claimed hearing loss 
disability.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the physician.

Following review of the claims folder and an 
examination of the Veteran, the physician is 
requested to provide an opinion as to whether 
it is as least as likely as not (50 percent 
probability or greater) that any hearing loss 
had its onset in or was aggravated by the 
Veteran's active duty service.  The physician 
should also specifically address the 
Veteran's pre- and post-service employment as 
an auto body mechanic.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


